PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                      No. 18-2


CHARLES CHRISTOPHER WILLIAMS,

                   Petitioner – Appellee,

            v.

BRYAN P. STIRLING, Director, South Carolina Department of Corrections;
WILLIE D. DAVIS, Warden of Kirkland Correctional Institution,

                   Respondents – Appellants,

and

JOSEPH MCFADDEN, Warden of Lieber Correctional Institution,

                   Respondent.

_____________________________


FEDERAL REPUBLIC OF GERMANY,

                   Amicus Supporting Appellee.


Appeal from the United States District Court for the District of South Carolina, at
Greenville. J. Michelle Childs, District Judge. (6:16-cv-01655-JMC)


Argued: October 31, 2018                                 Decided: January 28, 2019
                            Amended: February 5, 2019


Before NIEMEYER, AGEE and DIAZ, Circuit Judges.
Affirmed by published opinion. Judge Agee wrote the opinion, in which Judge Niemeyer
and Judge Diaz joined.


ARGUED: Melody Jane Brown, OFFICE OF THE ATTORNEY GENERAL OF
SOUTH CAROLINA, Columbia, South Carolina, for Appellants. Seth C. Farber,
WINSTON & STRAWN LLP, New York, New York, for Appellee. Alice Tsier, WHITE
& CASE LLP, New York, New York, for Amicus Curiae. ON BRIEF: Alan Wilson,
Attorney General, Donald J. Zelenka, Deputy Attorney General, Alphonso Simon Jr.,
Senior Assistant Attorney General, OFFICE OF THE ATTORNEY GENERAL OF
SOUTH CAROLINA, Columbia, South Carolina, for Appellants. William Harry Ehlies,
II, Greenville, South Carolina; Teresa L. Norris, Charleston, South Carolina, for
Appellee. Owen C. Pell, Amity Boye, WHITE & CASE LLP, New York, New York, for
Amicus Curiae.




                                         2
AGEE, Circuit Judge:

       After shooting and killing his former girlfriend, Charles Christopher Williams was

convicted by a South Carolina jury of kidnapping, murder, and possession of a firearm

during a violent crime. He was sentenced to death for the murder. After exhausting state

remedies, Williams petitioned the United States District Court for the District of South

Carolina for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The district court

denied or stayed all of Williams’ claims, except Ground Six, which asserted a claim of

ineffective assistance of counsel resulting from trial counsel’s failure to investigate

potentially mitigating evidence of Fetal Alcohol Syndrome (“FAS”). On this ground, the

district court granted Williams’ petition and the State now appeals. For the reasons that

follow, we affirm the judgment of the district court.



                                             I.

       On the morning of September 3, 2003, Williams entered a Greenville, South

Carolina grocery store where his former girlfriend, Maranda Williams, worked. He

confronted her, then forced her into a store office, where he held her at gunpoint for

approximately 90 minutes. During this period she called 911 and hostage negotiators

tried to convince Williams to release her.        She eventually attempted to escape, but

Williams pursued her, shooting her four times and killing her. Upon hearing the shots,

law enforcement officers entered the store and apprehended Williams. Following his

arrest, Williams gave a statement in which he confessed to the crimes for which he was



                                             3
later charged. In February 2005, a Greenville County, South Carolina, jury convicted

Williams of kidnapping, murder, and possession of a firearm during a violent crime.

          At trial, Williams was represented by attorneys William Nettles and John Mauldin,

both of whom were experienced in capital cases. Nettles had handled approximately five

death penalty cases through trial and sentencing, as well as a handful of post-conviction

relief cases. Mauldin had overseen “close to a dozen [capital cases] to verdict” and

worked on nearly three times as many cases after a death notice had been filed. J.A. 493–

94.

          In preparation for the penalty phase, Nettles and Mauldin assembled a defense

team      that   included,   among   others,   social   worker   Jan   Vogelsang,   clinical

neuropsychologist Dr. James Evans, clinical psychiatrist Dr. Robert Richards, neurologist

Dr. David Griesemer, and forensic psychiatrist Dr. Seymour Halleck. As part of the

investigation, Vogelsang gathered information about Williams’ upbringing.              She

interviewed Williams’ father, who told her that he had observed Williams’ mother, Daisy

Huckaby, drinking while pregnant, though he was unable to provide any additional

details. Vogelsang also interviewed Williams’ sister, who recalled that Huckaby drank

while pregnant with Williams, but could not say how much. (The record indicates that

Vogelsang either failed to ask Huckaby about her drinking or that Huckaby denied

drinking while pregnant.)

          The defense team experts assessed Williams for neurological and psychological

issues.      Following an evaluation, Dr. Evans concluded that Williams suffered

neurological impairments as the result of frontal lobe damage and, consequently, had

                                               4
learning difficulties. Dr. Richards examined Williams and diagnosed him with bipolar

and obsessive-compulsive disorder. Finally, following an MRI and neurological exam

the week prior to the trial, Dr. Griesemer reported that, though there were some cognitive

issues, Williams’ MRI showed a normal brain.

       During the penalty phase, 1 defense counsel presented mitigating evidence of

Williams’ troubled childhood—including his mother’s alcoholism—as well as his mental

illness and difficulties in school.    To this end, counsel presented testimony from

Williams’ father and sister; Williams’ first grade teacher; a co-worker of Daisy Huckaby;

and their experts, including Dr. Richards, who testified about his diagnoses, and Dr.

Halleck, who opined that Williams suffered from major depressive disorder and

obsessive-compulsive disorder but was able to, with difficulty, conform his behavior to


       1
        Under South Carolina law, juries in capital cases consider guilt and sentencing in
separate proceedings. S.C. Code Ann. § 16–3–20(A), (B). Once a jury has determined a
defendant’s guilt, South Carolina law instructs that “the jury . . . shall hear additional
evidence in extenuation, mitigation, or aggravation of the punishment[.]” Id. § 16–3–
20(B).
       Jurors face two questions at sentencing. As an initial matter, they must decide
whether the State has proven beyond a reasonable doubt the existence of any statutory
aggravating factor. If the jury fails to agree unanimously on this point, it does not make a
sentencing recommendation. Rather, the trial judge sentences the defendant to either life
imprisonment or a mandatory minimum term of 30 years’ imprisonment. But if the jury
unanimously finds a statutory aggravating factor, it must recommend either death or life
imprisonment without the possibility of parole. Id. § 16–3–20(A)–(C); see also Shafer v.
South Carolina, 532 U.S. 36, 40–41 (2001).
       Mitigating circumstances include “[t]he capacity of the defendant to appreciate the
criminality of his conduct” and “subaverage general intellectual functioning existing
concurrently with deficits in adaptive behavior.” S.C. Code Ann. § 16–3–20(C)(b)(6),
(10). Aggravating circumstances include the commission of the murder during the
performance of any number of other crimes, including kidnapping. Id. § 16–3–
20(C)(a)(1)(b).

                                             5
the requirements of the law.       Moreover, through his cross-examination of the state

psychiatrist, Nettles elicited additional mitigation testimony, including information about

Williams’ trouble with his parents’ divorce, Huckaby’s alcoholism, Williams’ difficulty

in school, and his untreated attention deficit disorder. In turn, the State alleged a single

aggravating factor: “Murder was committed while in the commission of kidnapping.”

J.A. 809.

       On the second day of penalty phase deliberations, the jury sent a note to the trial

court stating it was deadlocked nine to three in favor of death. Williams moved for a

mistrial but the trial court denied the motion and instead gave an Allen 2 charge. The jury

resumed its deliberations and, after three hours and 45 minutes, returned a sentence of

death. The Supreme Court of South Carolina affirmed Williams’ convictions and death

sentence, State v. Williams, 690 S.E.2d 62 (S.C. 2010), and the United States Supreme

Court denied his petition for a writ of certiorari, Williams v. South Carolina, 562 U.S.
899 (2010).

       In November 2010, Williams filed a petition for post-conviction relief in the

Greenville County, South Carolina Circuit Court (“PCR court”), asserting errors that

included trial counsel’s failure to investigate signs that Williams suffered from FAS—

namely, evidence of Huckaby’s drinking during her pregnancy and Williams’

corresponding brain damage. In January 2013, the PCR court held an evidentiary hearing

at which three FAS experts testified on Williams’ behalf. Dr. Richard Adler, a forensic


       2
Allen v. United States, 164 U.S. 492 (1896).

                                               6
psychiatrist, diagnosed Williams with Partial Fetal Alcohol Syndrome, a form of FAS.

Neuropsychologist Dr. Paul Connor testified that his assessment of Williams indicated

severe functional impairments and damage to the corpus callosum, all consistent with or

symptomatic of FAS.      Finally, Dr. Natalie Novick Brown, a forensic psychologist,

concluded that Williams’ executive functions—including “self-regulation” and “behavior

control”—were impaired due to FAS, leading to behavioral difficulties, including

impulse control problems and coping skills equivalent to those of a nine year old. J.A.

588. All three experts acknowledged that at the time of the trial in 2005, a widely

recognized protocol to forensically assess FAS in the criminal justice context had not yet

been fully developed, but that individual practitioners had been addressing FAS and had

developed a framework for diagnosing the condition and treating its symptoms. 3

      Trial counsel also testified, but neither could recall a mitigation investigation into

FAS, or why such an investigation was not conducted. Mauldin testified that although

FAS awareness had become much more prevalent in the years since Williams’ trial, the

issue “certainly existed well before” the 2003 American Bar Association Guidelines for




      3
         Williams is a dual German and U.S. citizen. As the brief of amicus curiae
Federal Republic of Germany points out, at the time of trial, FAS was a well-defined
medical condition. The diagnosis of prenatal alcohol exposure had evolved to
encompass, by the time of trial, assessing certain facial and neurological abnormalities.
Such diagnoses were used to address, among other issues, permanent deficits exhibited
by FAS patients in socialization, communication, motor, and daily living skills. In 2007,
a protocolized approach for assessing FAS in the criminal justice context was developed.

                                            7
the Appointment and Performance of Defense Counsel in Death Penalty Cases. 4 J.A.

500. The commentary in these Guidelines designated FAS as a potentially mitigating

factor to be investigated by counsel in capital cases. He further acknowledged that, in

hindsight, several issues should have indicated a potential FAS diagnosis for Williams

when he was preparing for trial. First, Mauldin testified that he had reports in his files

that indicated Huckaby drank during her pregnancy. Mauldin acknowledged that at the

time of the trial, such drinking should have signaled a potential FAS issue for him. With

this information about Huckaby’s drinking, he should have, as a first step, directed a

neurologist to conduct whatever testing would have been necessary to determine whether

Williams was affected by FAS. Nonetheless, Mauldin testified, “I honestly cannot say

why [Huckaby’s drinking] wasn’t a red flag for me eight years ago.” J.A. 500. “[A]s

extraordinary as that seems,” he continued, “I can’t explain why there was no discussion

or follow-up on that.” J.A. 512. Second, Mauldin testified that the developmental delays

and learning problems exhibited by Williams were issues he should have associated with

FAS. Finally, Mauldin also explained that some of the follow-up information the defense

team experts were seeking was of the type he should have associated with FAS.

Specifically, Mauldin testified that at the time of the trial he was aware of the correlation

between a significantly smaller head circumference at birth and FAS and knew that Dr.

Richards, as of August 2004, had become interested in potential brain damage and had


       4
        ABA Guidelines for the Appointment and Performance of Defense Counsel in
Death Penalty Cases (rev. ed. 2003), reprinted in 31 Hofstra L. Rev. 913 (2003) (“ABA
Guidelines”).

                                             8
requested records containing the circumference of Williams’ head at birth and

recommended an MRI of Williams’ brain. Nonetheless, Mauldin was unable to explain

why the records were not produced to Dr. Richards, or why an MRI was not conducted

until the week prior to the beginning of the trial in February 2005, rather than in August

2004.

        Nettles testified that he was aware of the ABA Guidelines mandating investigation

of mitigating evidence, including personal, family, and medical history, as part of penalty

phase preparations. 5    But he could not remember at what point he developed an

“understanding” of FAS. J.A. 465. He did recall that the subject of Huckaby’s drinking

came up, but testified that he was focused on it as evidence of Williams’ difficult

childhood, not of FAS.       He also recalled some evidence of neurological damage.

Nonetheless, he did not recall any discussion about FAS or FAS being considered as a

potentially mitigating factor.

        In denying Williams’ petition, the PCR court concluded:

        [T]his Court finds that trial counsel had evidence that [Williams’] mother
        drank during pregnancy, and that trial counsel was aware of the resulting
        complications, including brain damage. Trial counsel also had evidence
        that [Williams] possibly suffered brain damage, based on Dr. Evans’
        reports. Trial counsel presented this information, along with other
        mitigation evidence, to the defense experts. Considering all of the
        information it had available and in consultation with its experts, trial
        counsel developed a cogent strategy to present mitigation evidence—
        including evidence of the mother’s alcohol addiction—but also made a

        5
          Specifically, when asked if he was “familiar . . . [with] the American Bar
Association Guidelines for Performance of Defense Counsel in Death Penalty Cases” and
Guidelines outlining the “need[] to explore medical history, including . . . prenatal and
birth trauma,” Nettles responded: “Right.” J.A. 462–63.

                                            9
       strategic decision not to present to the jury evidence of brain damage or a
       diagnosis of Fetal Alcohol Syndrome (though trial counsel was unable to
       articulate the reasons for that strategic decision). Instead, trial counsel’s
       strategy was to present mitigation evidence regarding [Williams’] troubled
       childhood and his [other disorders], as diagnosed by defense experts.

J.A. 665 (emphases added). Finally, the PCR court also found that, even if Williams had

presented evidence of FAS to the jury, it was unlikely that the jury would have returned a

different sentence. The PCR court based its conclusion in part on a survey of eight jury

verdicts from other jurisdictions demonstrating that defendants are sentenced to death in

spite of mitigating evidence of FAS or organic brain damage. The South Carolina

Supreme Court dismissed Williams’ petition for writ of certiorari, Williams v. South

Carolina, No. 2016-MO-012, 2016 WL 1458174 (S.C. Apr. 13, 2016), as did the United

States Supreme Court, Williams v. South Carolina, 137 S. Ct. 1812 (2017).

       After initiating habeas proceedings in the district court in November 2016,

Williams filed an amended § 2254 petition in February 2017, asserting 15 grounds for

relief, of which only the first six are at issue on appeal.   Ground One asserted that the

trial court’s Allen charge was improperly coercive. Ground Two asserted that the State

elicited prejudicial testimony from its forensic psychiatrist by asking her if she became

involved only in cases in which “the death penalty may be considered.” Compare J.A.

23–25, with J.A. 276. Grounds Three and Four asserted that trial counsel failed to

properly object to a series of allegedly prejudicial comments made during the State’s

closing argument. Ground Five asserted that trial counsel was ineffective for failing to

assert Williams’ right to seek assistance from the German government under the Vienna

Convention on Consular Relations based on his German citizenship. And of particular

                                            10
importance to this appeal, Ground Six asserted Williams was denied effective assistance

of counsel after trial counsel failed to investigate evidence of FAS.

       The case was referred to a magistrate judge, who recommended the petition be

granted as to Ground Six, and that Williams’ death sentence be vacated as a result. The

magistrate judge concluded that the PCR court’s finding that trial counsel “made a

strategic decision” was unreasonable given that this finding was directly contradicted by

trial counsel’s PCR testimony. Compare J.A. 885, with J.A. 665. The magistrate judge

also concluded that Williams established prejudice: because the State put forward only

one aggravating factor and “the jury was deprived of powerful [mitigating] evidence,” a

reasonable probability existed that the jury would have returned a life sentence had this

additional mitigating evidence been presented and credited by the jury.           J.A. 888.

Finally, the magistrate judge also recommended granting summary judgment to the State

as to Grounds One through Five and Seven through Ten, and dismissing without

prejudice Grounds Eleven through Fifteen. 6

       The district court adopted the magistrate judge’s recommendations as to Grounds

One through Ten, including granting the petition as to Ground Six. The district court also

granted Williams a stay as to Grounds Eleven through Fifteen, pending exhaustion of




       6
          Grounds Seven through Ten asserted an assortment of due process and
ineffective assistance of trial and appellate counsel claims. Grounds Eleven through
Fifteen also asserted trial and appellate counsel were ineffective for failing to investigate
and/or present other mitigating evidence. None of these claims are at issue in this appeal
and we do not consider them.

                                             11
those claims in state court. Consequently, the district court vacated the death sentence

and “suggest[ed]” a resentencing trial. J.A. 959.

       The State filed a timely appeal as to Ground Six. 7 This Court has jurisdiction

pursuant to 28 U.S.C. §§ 1291 and 2253.



                                             II.

       28 U.S.C. § 2254(a) provides that a federal district court “shall entertain an

application for a writ of habeas corpus” filed by a state prisoner “only on the ground that

he is in custody in violation of the Constitution or laws or treaties of the United States.”

Generally speaking, before filing a § 2254 petition, a petitioner must exhaust all state

court remedies. Id. § 2254(b); see also Jones v. Sussex I State Prison, 591 F.3d 707,

712–13 (4th Cir. 2010) (explaining that § 2254’s exhaustion requirement means that a

state prisoner must have first presented his claim before every available state court).

       Once a state prisoner has exhausted his claims in state court and filed a federal

habeas petition, “[i]f a state court has already resolved the merits of a claim for post-

conviction relief, a federal court may not grant a writ of habeas corpus [under § 2254]



       7
         The first five issues are raised in Williams’ response brief as additional grounds
for providing relief. Accordingly, Williams was not required to file a cross-appeal on
these issues. See Jennings v. Stephens, 135 S. Ct. 793, 798 (2015) (noting, in the context
of a § 2254 proceeding, “[a]n appellee who does not take a cross-appeal may urge in
support of a decree any matter appearing before the record, although his argument may
involve an attack upon the reasoning of the lower court,” so long as appellee’s theory
does not “enlarge[e] his own rights” or “lessen[] the rights of his adversary”) (internal
quotation marks omitted)).

                                             12
unless the state court’s decision” meets the requirements of § 2254(d). Byrum v. Ozmint,

339 F.3d 203, 206 (4th Cir. 2003). Specifically, § 2254(d) provides:

              An application for a writ of habeas corpus on behalf of a person in
       custody pursuant to the judgment of a State court shall not be granted with
       respect to any claim that was adjudicated on the merits in State court
       proceedings unless the adjudication of the claim—
              (1) resulted in a decision that was contrary to, or involved an
                  unreasonable application of, clearly established Federal law, as
                  determined by the Supreme Court of the United States; or
              (2) resulted in a decision that was based on an unreasonable
                  determination of the facts in light of the evidence presented in the
                  State court proceeding.

Section 2254(d) further “require[s] us to limit our analysis” of the state PCR court’s

decision “to the law as it was ‘clearly established’ by [the Supreme Court] at the time of

the [PCR] court’s decision.” Wiggins v. Smith, 539 U.S. 510, 520 (2003).

       Under § 2254(d)(1), such a decision is “contrary to” Supreme Court precedent “if

the state court applie[d] a rule that contradicts the governing law set forth in” Supreme

Court cases, or “confront[ed] a set of facts that are materially indistinguishable from a

[Supreme Court decision] and nevertheless arrive[d] at a result different from [that]

precedent.”   Williams v. Taylor, 529 U.S. 362, 405–06 (2000).            A decision is an

“unreasonable application” of clearly established Supreme Court precedent if the PCR

court “correctly identifie[d] the governing legal rule but applie[d] it unreasonably to the

facts of a particular prisoner’s case.” Id. at 407–08. “In order for a federal court to find a

state court’s application of [Supreme Court] precedent unreasonable, the state court’s

decision must have been more than incorrect or erroneous. The state court’s application

must have been objectively unreasonable.”         Wiggins, 539 U.S. at 520–21 (internal


                                             13
citation and quotation marks omitted); see also Harrington v. Richter, 562 U.S. 86, 103

(2011) (“[A] state prisoner must show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fairminded

disagreement.”).

       Alternatively, a state prisoner may be granted relief pursuant to § 2254(d)(2) if the

PCR court decision’s was based on a factual determination “sufficiently against the

weight of the evidence that it is objectively unreasonable.” Winston v. Kelly, 592 F.3d
535, 554 (4th Cir. 2010).      As with legal conclusions, “[f]or a state court’s factual

determination to be unreasonable under § 2254(d)(2), it must be more than merely

incorrect or erroneous.” Id. (internal citation omitted).

       This Court’s review is de novo when a federal district court’s habeas decision is

based on the state court record. Gray v. Branker, 529 F.3d 220, 228 (4th Cir. 2008).

State court factual determinations are presumed correct and may be rebutted only by clear

and convincing evidence. 28 U.S.C. § 2254(e)(1). Upon review, we conclude that the

PCR court’s determination of Williams’ Ground Six ineffective assistance claim involved

both an unreasonable application of federal law clearly established by Supreme Court

precedent at the time of the PCR hearing, and an unreasonable determination of the facts

in light of the record before it. Consequently, as described in greater detail below, we

affirm the district court’s grant of habeas corpus relief under § 2254.


                                             III.


                                             14
      In Ground Six of his petition, Williams contends that his attorneys’ performance

during the penalty phase violated his Sixth Amendment right to effective assistance of

counsel.   A prisoner petitioning for habeas relief based on ineffective assistance of

counsel must meet two components: “[a] petitioner must show that counsel’s

performance was deficient, and that the deficiency prejudiced the defense.” Wiggins, 539
U.S. at 521 (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). We address

each in turn, mindful that on appeal our inquiry is limited to whether the PCR court’s

ineffective assistance determination was contrary to or an unreasonable application of

Supreme Court precedent or an objectively unreasonable factual determination.

                                           A.

                                            1.

      The district court determined that defense counsel were deficient at the sentencing

phase because of their failure to investigate evidence indicating that Williams had FAS.

To establish deficient performance, a petitioner must demonstrate that counsel’s

representation “fell below an objective standard of reasonableness.” Strickland, 466 U.S.

at 688. The performance inquiry here focuses on the standard of reasonableness related

to counsel’s duty to investigate mitigating evidence for sentencing in a capital case.

Strickland does not require investigation of every conceivable line of mitigating evidence

but does impose “a duty to make reasonable investigations or to make a reasonable

decision that makes particular investigations unnecessary.” Id. at 691. “[S]trategic

choices made after thorough investigation of law and facts relevant to plausible options

are virtually unchallengeable; and strategic choices made after less than complete

                                           15
investigation are reasonable precisely to the extent that reasonable professional

judgments support the limitations on investigation.” Id. at 690–91.

       Review of trial counsel’s investigation is considered “from counsel’s perspective

at the time,” id., and the professional norms then prevailing. Padilla v. Kentucky, 559
U.S. 356, 366–67 (2010). A “well-defined norm” at the time of Williams’ trial provided

“that investigations into mitigating evidence ‘should comprise efforts to discover all

reasonably available mitigating evidence.’” Wiggins, 539 U.S. at 524 (internal citation

omitted) (applying norm to a trial that occurred in 1989). “[A reviewing] court must

consider not only the quantum of evidence already known to counsel, but also whether

the known evidence would lead a reasonable attorney to investigate further.” Id. at 527.

       In turn, “[p]revailing norms of practice as reflected in the American Bar

Association standards and the like are guides to determining what is reasonable[.]”

Strickland, 466 U.S. at 688.      With respect to investigating mitigating evidence in

preparation for the penalty phase of capital proceedings, the ABA Guidelines at the time

of trial noted that a defendant’s psychological history and mental status could “explain or

lessen the client’s culpability for the underlying offense[],” and therefore should be

considered as part of the mitigation investigation.      ABA Guidelines § 10.11(F)(2),

reprinted in 31 Hofstra L. Rev. at 1056. Commentary to § 10.11 explained that expert

testimony concerning “the permanent neurological damage caused by fetal alcohol

syndrome” could “lessen the defendant’s moral culpability for the offense or otherwise

support[] a sentence less than death.” Id. at 1060–61; see also id. at 956–57 (noting,

with respect to § 4.1, that because “the defendant’s psychological and social history and

                                            16
his emotional and mental health are often of vital importance to the jury’s decision at the

punishment phase,” the defense team should include at least one person qualified to

screen for mental or psychological defects so as to “detect the array of conditions (e.g.,

post-traumatic stress disorder, fetal alcohol syndrome, pesticide poisoning, lead

poisoning, schizophrenia, mental retardation) that could be of critical importance”

(emphasis added)).     Furthermore, the 2003 Fourth Circuit case Byrum—which was

decided about 18 months before Williams’ sentencing—also recognized FAS could be a

mitigating factor in a capital case. 339 F.3d at 209–10 (describing that trial counsel’s

investigation of potential mitigating evidence indicated that the defendant’s mother had

not abused alcohol during her pregnancy, which, coupled with “the absence of any

evidence of organic brain dysfunction, [led] trial counsel [to] conclude[] that they did not

have a sufficient factual basis to present FAS as evidence in mitigation”).

                                             2.

       We note at the outset that most of trial counsels’ decisions and actions on issues

unrelated to FAS did bear the hallmarks of effective assistance: trial counsel had

experience in capital cases; counsel consulted with numerous experts in developing a

mitigation case; and counsel spent a significant amount of time developing mitigation

arguments. See id. at 205–11 (listing similar factors to bolster conclusion that counsel’s

performance was not deficient). But as Wiggins makes abundantly clear, an inadequate

investigation into potentially mitigating evidence can be, by itself, sufficient to establish

deficient performance. 539 U.S. at 534.



                                             17
       Here, counsel’s investigation into potentially mitigating evidence of FAS failed to

meet an objective standard of reasonableness. By counsel’s own PCR-court admission,

their failure to further investigate signs of FAS fell below the then-current standard for

mitigation investigations: both attorneys acknowledged they were aware of the mitigating

value of neurological defects at the time of Williams’ sentencing—with Mauldin

specifically testifying that he was aware at the time of the importance of FAS as a

potential mitigating factor—yet they failed to investigate this issue. Mauldin noted that

he should have been aware of the issue because the evidence of Williams’ brain damage

and Huckaby’s alcohol consumption during her pregnancy, as well as Dr. Richards’

request for medical records concerning the circumference of Williams’ head at birth and

an MRI, should have alerted counsel to this issue at the time of sentencing. But, as

Mauldin testified, he was unable to explain why this information did not raise a red flag:

“I wish I could say I connected that, but I did not. . . . I really don’t have an explanation

for why I was missing those kinds of indicators.” J.A. 519. As he further stated, “I am

dumbfounded about why a certain course of action did not occur [as the result of being

aware of Huckaby’s drinking during her pregnancy]. . . . [I]t is unexplainable to me.”

J.A. 525. Mauldin was similarly unable to explain why, despite awareness of Huckaby’s

drinking, counsel did not even consider whether Williams had FAS. Nettles’ testimony

confirmed Mauldin’s: despite numerous indicators of FAS, they did not consider whether

to pursue that evidence.

       Consequently, because there was no recognition of a potential FAS diagnosis by

trial counsel, there was no further exploration of FAS as a potential mitigating factor.

                                             18
And because there was no further exploration, there was necessarily no opportunity for

counsel to make a strategic decision about whether or not to further develop the FAS

evidence or present it in mitigation. Rather, the investigation here was deficient for the

same reasons that Wiggins found counsel’s investigation to be deficient: the lack of an

informed decision regarding mitigating evidence. In Wiggins, there was evidence of a

Maryland death row inmate’s alcoholic mother and his problems in foster care. Despite

this evidence, counsel failed to follow up on these leads for potentially mitigating

evidence. 539 U.S. 525. The Supreme Court concluded that “any reasonably competent

attorney would have realized that pursuing these leads was necessary to making an

informed choice among possible defenses, particularly given the apparent absence of any

aggravating factors in petitioner’s background.” Id.

       A comparison to our analysis in Byrum also highlights the deficiencies in trial

counsel’s investigation here. In Byrum, this Court affirmed a district court’s denial of a

§ 2254 petition, concluding that trial counsel’s failure to present mitigating FAS evidence

did not amount to deficient performance. 339 F.3d at 211. The Court held that counsel’s

failure to develop FAS evidence was reasonable in light of two factors: first, there was no

indication that the birth mother drank during her pregnancy (specifically, the birth mother

denied abusing alcohol during her pregnancy and her records contained no contrary

evidence); and second, there was no evidence of organic brain damage or FAS,

particularly in the test results evaluated by the defense team. Id. at 210 (“Based upon

[the] investigation and the absence of any evidence of organic brain dysfunction, trial

counsel concluded that they did not have a sufficient factual basis to present FAS as

                                            19
evidence in mitigation.”). Consequently, trial counsel did not fall short of “well-defined

norms requiring the discovery of all reasonably available mitigating evidence,” nor did

they “abandon their investigation at an unreasonable juncture.” Id. (internal quotation

marks omitted).

      In contrast to Byrum, both of these red flags were present here. First, although

evidence of Huckaby’s drinking during pregnancy was mixed, there was sufficient

evidence of alcohol abuse that Vogelsang flagged it for general concern. Second, there

was evidence of Williams’ brain damage, including impairment of the front lobe.

Furthermore, even though evidence of brain damage led Dr. Richards to suggest ordering

an MRI of Williams’ brain and to request medical records of Williams’ head

circumference at birth—information often correlated with a FAS diagnosis—the team

failed to provide the medical records or to obtain the MRI until the week prior to trial.

Consequently, evidence of FAS was reasonably available, but counsel failed to connect

the indicators suggesting further investigation. And given that FAS evidence was widely

acknowledged to be a significant mitigating factor that reasonable counsel should have at

least explored—as outlined in the ABA Guidelines and caselaw at the time, and by

counsel during their PCR testimony—counsel’s actions were deficient. To the point,

because counsel failed to conduct any investigation despite the red flags, their conduct

fell well short of the conduct Byrum concluded would have actually been deficient:

abandoning an investigation into FAS “at an unreasonable juncture.” 339 F.3d at 210;

see also Wiggins, 539 U.S. at 527–28 (“[C]ounsel chose to abandon their investigation at

an unreasonable juncture, making a fully informed decision with respect to sentencing

                                           20
strategy impossible.”); Strickland, 466 U.S. at 690–91 (“[S]trategic choices made after

less than complete investigation are reasonable precisely to the extent that reasonable

professional judgments support the limitations on investigation.”).

       An investigation into FAS evidence would also have been substantively different

from the defense team’s investigation into other mental illnesses and behavioral issues

because FAS could have established both cause and effect for Williams’ criminal acts

whereas the other mitigation evidence went more to effects on behavior. That is, FAS

evidence could have provided to the jury evidence of an overarching neurological defect

that caused Williams’ criminal behavior. See ABA Guidelines, 31 Hofstra L. Rev. at

1060–61 (“If counsel cannot establish a direct cause and effect relationship between any

one mitigating factor and the commission of a capital offense, counsel may wish to show

the combination of factors that led the client to commit the crime.”); id. at 1061 (“[I]t is

critically important to construct a persuasive narrative in support of the case for life,

rather than to simply present a catalog of seemingly mitigating factors.”). Without the

information on FAS, the jury could have assumed that Williams was an individual who—

despite a challenging childhood, learning disabilities, and other mental health issues—

was generally responsible for his actions, and therefore would have assigned greater

moral culpability to him for his criminal behavior.

       Of course, counsel would not have been required to present evidence of FAS.

Indeed, counsel may have concluded, after investigating and considering FAS as a

mitigating factor, that it was an unsound strategy to present this information to the jury

because, for example, it could indicate future dangerousness. But that analysis can justify

                                            21
a decision only after a reasonable investigation into FAS. Here, counsel did not collect

any FAS evidence or consider its resulting import as part of the mitigation strategy.

                                              3.

       But, as noted earlier, it is not enough for us to determine that trial counsel failed to

meet the Strickland standard for performance. In the § 2254 context, we must also

determine whether the district court erred in concluding the PCR court’s determination

was “contrary to, or involved an unreasonable application of,” Supreme Court caselaw or

was based on “an unreasonable determination of the facts.” 28 U.S.C. § 2254(d). The

State contends that the district court failed to afford the appropriate deference to the PCR

court’s determination—based on “competing evidence of what the defense team knew,

and what the defense team did”—and that counsel made a reasonable strategic decision in

preparing a mitigation case that excluded presentation of a FAS diagnosis. Opening Br.

31.

       We disagree. Applying the correct standard here, we conclude that the PCR

court’s determination that the investigation was not deficient involved both an

unreasonable application of the law and an unreasonable determination of the facts.

       As an initial matter, the PCR court’s application of Strickland and its progeny to

the present case was objectively unreasonable. 28 U.S.C. § 2254(d)(1). In reaching its

conclusion, the PCR court confused a strategic decision not to further develop FAS

evidence after some investigation into its potential mitigating value—which could have

complied with Strickland—with a complete failure to investigate the FAS evidence for

any potential mitigating value, a failure that plainly falls below an objective standard of

                                              22
reasonableness. As Wiggins concluded, even if trial counsel “would not have altered their

chosen strategy” of presenting other mitigating factors, “counsel were not in a position to

make a reasonable strategic choice . . . because the investigation supporting their choice

was unreasonable.” 539 U.S. at 536. “[T]his case is therefore distinguishable from our

precedents in which we have found limited investigations into mitigating evidence to be

reasonable.”   Id. at 525.   Consequently, even under the highly deferential standard

afforded to the PCR court, that court’s conclusion was unreasonable: “In deferring to

counsel’s decision not to pursue a mitigation case despite their unreasonable

investigation, the [state court] unreasonably applied Strickland.” Id. at 534. In short, the

PCR court could not reasonably find trial counsel made a strategic decision in accord

with Strickland where counsel was unaware of the decision.

       The PCR court’s determination of the facts was also objectively unreasonable. 28

U.S.C. § 2254(d)(2); see also Harrington, 562 U.S. at 100. Specifically, the PCR court

relied on the factual assumption that trial counsel made a strategic choice not to present

the FAS evidence. But, as recounted above, it was impossible for trial counsel to have

made a strategic choice because there was no investigation into FAS. Both Nettles and

Mauldin testified repeatedly that FAS was never considered, while Vogelsang also

testified that nobody ever ruled out FAS. Therefore, counsel could not, as the PCR court

found, have made a choice between mitigation strategies. Rather, “[t]he record of the

actual sentencing proceedings underscores the unreasonableness of counsel’s conduct by

suggesting that their failure to investigate thoroughly resulted from inattention, not

reasoned strategic judgment.” Wiggins, 539 U.S. at 526.

                                            23
      Additionally, the PCR court erroneously assumed that a lack of an established

protocol assessment of FAS in the forensic context meant that FAS was not a widely

understood condition at the time of trial; in fact, the ABA Guidelines at the time flagged

FAS as a potentially mitigating factor, and trial counsel testified they were sufficiently

aware of FAS such that certain issues that arose during their investigation should have

triggered an investigation into a possible FAS diagnosis. See also Moore v. Texas, 518

U.S. ___, ___, 137 S. Ct. 1039, 1049 (2017) (“[B]eing informed by the medical

community does not demand adherence to everything stated in the latest medical guide.

But neither does our precedent license disregard of current medical standards.”). The

PCR court’s reliance on this factual determination to reach the conclusion that trial

counsel made a strategic decision to exclude FAS evidence underscores the

unreasonableness of the PCR court’s decision.

                                         ****

      For these reasons, we agree with the district court that the PCR court erred in

concluding that Williams had failed to establish deficient performance of counsel.

                                           B.

      This does not end our inquiry either, however, because Williams must also

establish that the PCR court’s prejudice determination was contrary to or an unreasonable

application of Supreme Court precedent, or an objectively unreasonable factual

determination. 28 U.S.C. § 2254(d).




                                           24
                                            1.

       To establish Strickland prejudice, Williams was required to demonstrate “a

reasonable probability that at least one juror would have struck a different balance.”

Wiggins, 539 U.S. at 537.      “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Strickland, 466 U.S. at 694.

       Furthermore, “[i]n assessing prejudice, [the Court] reweigh[s] the evidence in

aggravation against the totality of available mitigating evidence.” Wiggins, 539 U.S. at

534. Specifically, the Court evaluates both the evidence adduced at trial and in the state

PCR proceedings.

                                            2.

       The PCR court concluded that no prejudice occurred because the addition of FAS

evidence “would have ‘merely resulted in a ‘fancier’ mitigation case, [with] no effect on

the outcome of the trial.’” J.A. 667. This conclusion by the PCR court was based in part

on a survey of jury verdicts in other jurisdictions demonstrating “that defendants are

often sentenced to death in spite of evidence offered in mitigation that the defendant had

fetal alcohol syndrome or organic brain damage.” J.A. 668. Along the same lines, the

State argues that Williams cannot establish prejudice because a main indicator of FAS

(Huckaby’s drinking), as well as two FAS-related or FAS-like symptoms (Williams’

mental illnesses and learning disabilities) were already before the jury. Consequently, the

State argues, the addition of a diagnosis of FAS would not have changed the outcome.

The State also contends that even if FAS evidence had been presented, any mitigation

value would have been undercut by it simultaneously suggesting future dangerousness to

                                            25
the jury. See Brown v. Thaler, 684 F.3d 482, 499 (5th Cir. 2012) (concluding FAS

evidence is “double-edged” because “although it might permit an inference that [a

defendant] is not as morally culpable for his behavior, it also might suggest that he, as a

product of his environment, is likely to continue to be dangerous in the future” (internal

quotation marks and alteration omitted)).

       “When a defendant challenges a death sentence such as the one at issue in this

case, the question is whether there is a reasonable probability that, absent the errors, the

sentencer . . . would have concluded that the balance of aggravating and mitigating

circumstances did not warrant death.” Strickland, 466 U.S. at 695. We conclude that

Williams has established prejudice: had the FAS evidence been presented, there was a

reasonable probability that, given the balance of aggravating and mitigating factors, the

jury would have returned a different sentence. First, as discussed previously, the FAS

evidence was different from the other evidence of mental illness and behavioral issues

because it could have established cause and effect for the jury—specifically, a FAS

diagnosis could have provided to the jury evidence of a neurological defect that caused

Williams’ criminal behavior. Without this information, the jury could have assumed that

Williams was an individual who—despite challenges in his home life, education, and

mental health—was generally responsible for his actions, and therefore would have

assigned greater moral culpability to him for his criminal behavior. 8


       8
        Of course, as noted previously, FAS is only one of a number of factors a jury
may consider, along with any other mitigating evidence. The presentation of this
evidence does not predetermine a lesser sentence for Williams. In fact, as the State
(Continued)
                                             26
       At the PCR hearing, experts testified that FAS impaired Williams’ judgment, as

well as his ability to control his impulses and consider the consequences of his actions.

This could have been persuasive mitigating evidence for a jury—particularly a

deadlocked one—considering the death penalty, and could have been outcome-

determinative because of how it framed a defendant’s culpability, particularly in

comparison to the other mitigating factors submitted for the jury’s consideration. See

Rompilla v. Beard, 545 U.S. 374, 391–93 (2005) (linking brain damage caused by FAS

and petitioner’s capacity to appreciate the criminality of his conduct).

       Further, the State only presented one aggravating factor: that the murder occurred

in the commission of a kidnapping. Consequently, had this solitary aggravating evidence

been weighed against the totality of the mitigating evidence presented during both the

penalty phase and the PCR proceedings, there is a reasonable probability the jury would

have determined the balance of factors did not warrant a death sentence.

       The district court thus correctly determined that Williams had established

Strickland prejudice.

                                             3.




correctly notes, a FAS diagnosis can be a double-edged sword, given that it may also
indicate future dangerousness to the jury. Consequently, we also cannot presuppose FAS
evidence must be presented or will prevail in any further proceedings. We conclude only
that if counsel had chosen to present this evidence, the jury may have returned a different
verdict. Nothing in this opinion should be taken to conclude that counsel, after a proper
investigation, is compelled to present FAS evidence in another sentencing proceeding.

                                             27
       We also agree with the district court’s conclusion that the PCR court’s prejudice

determination involved an unreasonable application of clearly-established law. 28 U.S.C.

§ 2254(d)(1). As an initial matter, we note that, by relying on the survey of jury verdicts,

the PCR court failed to examine the facts of this case in view of the Strickland

requirements and instead made a generalized assessment unrelated to the case before it.

Relatedly, the PCR court’s failure to reweigh the totality of the available mitigation

evidence against the aggravating evidence in this specific case is evidenced by two

additional points. See Williams, 529 U.S. at 397–98. First, although the mitigation

evidence may have been mixed, it was error for the state court to fail to “entertain [the]

possibility” that the mitigating FAS evidence could have “alter[ed] the jury’s selection of

penalty” because it “might well have influenced the jury’s appraisal of [the defendant’s]

moral culpability.” Id. at 398. As discussed above, the mitigating FAS evidence here

could have been significant for the jury because it could have established cause and

effect, thereby diminishing Williams’ culpability. The evidence’s significance is further

heightened here given that the jury was initially deadlocked on whether to impose the

death penalty. Second, as outlined previously, the aggravating evidence was minimal.

When compared to the totality of the mitigating evidence, it is clear that the PCR court

assigned unreasonable weight to the sole aggravating factor.

       Given the aggravating and mitigating evidence in the context of this particular

case, it is evident that the presentation of the FAS evidence would have resulted in, at a

minimum, a reasonable probability of a different sentence, even if it did not guarantee



                                            28
one. This is all the law requires. As a result, the district court properly found that the

PCR court’s prejudice determination was unreasonable.



                                           IV.

      Finally, Williams argues the district court erred in granting summary judgment to

the State on Grounds One through Five. Because we affirm the district court’s grant of

summary judgment to Williams as to Ground Six, we do not address these issues further.



                                           V.

      For the foregoing reasons, we affirm the district court’s judgment.

                                                                             AFFIRMED




                                           29